WARDEN, J.
Epitomized Opinion
Prior to his marriage Rohn entered into a contract for the sale of part of his land to Leach and a part to Spangler. Leach took possession of the land and Spangler did not. After his marriage Rohn executed warranty deeds to Leach and Spang-ler describing himself therein as an unmarried man. Neither Leach nor Spangler knew that Rohn was married. Lola Rohn never released her dower interest in this property. After Rohn’s death in 1920 Mrs. Rohn brought this action for the assignment of dower. In deciding that she was not entitled to dower, the Court of Appeals held:
1. By the contract of the sale of the lands the equitable interest was vested in the purchaser and therefore no dower attached to the lands upon the subsequent marriage of the vendor. 2 OS. 416; 20 OS. 68.